SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

701
CA 14-02298
PRESENT: SCUDDER, P.J., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


COLLEEN M. ZBOCK, AS ADMINISTRATRIX OF THE
ESTATE OF JOHN P. ZBOCK, JR., DECEASED,
PLAINTIFF-RESPONDENT,

                      V                                          ORDER

DANIEL B. GIETZ, ET AL., DEFENDANTS,
PHILLIP C. FOURNIER, FOURNIER ENTERPRISES, INC.,
AND COPE BESTWAY EXPRESS, INC., DOING BUSINESS AS
BESTWAY DISTRIBUTION SERVICE,
DEFENDANTS-APPELLANTS.


BURDEN, GULISANO & HICKEY, LLC, BUFFALO (ANDREW KOWALEWSKI OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered May 14, 2014. The order denied the motion of
defendants Phillip C. Fournier, Fournier Enterprises, Inc., and Cope
Bestway Express, Inc., doing business as Bestway Distribution Service,
to preclude plaintiff from presenting testimony of Stephanie P.
Messina or, in the alternative, to compel plaintiff’s counsel to
produce a copy of Stephanie P. Messina’s statement.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    June 12, 2015                       Frances E. Cafarell
                                                Clerk of the Court